     Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 1 of 6 - Page ID#: 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF KENTUCKY
                        LEXINGTON DIVISION


JOHN SPENCER,

               Plaintiff,

v.                                          Case No. _____________________

METROPOLITAN LIFE
INSURANCE COMPANY d/b/a
METLIFE, and SOUTHERN
STATES COOPERATIVE,
INCORPORATED,

               Defendant.


                             NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1446, Defendants Metropolitan Life Insurance

Company (“MetLife”) and Southern States Cooperative, Inc. (“SSCI”)

(collectively, “Defendants”) hereby file this Notice of Removal of this case from

the Circuit Court of Powell County, Kentucky, Case No. 20-CI-00056, where it is

currently pending, to the United States District Court for the Eastern District of

Kentucky. As discussed below, removal of this action is proper pursuant to this

Court’s federal question subject-matter jurisdiction under 28 U.S.C. § 1331 and

§ 1441, because Plaintiff’s claim against Defendants invokes the Court’s federal-

question jurisdiction under the Employee Retirement Income Security Act of 1974
   Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 2 of 6 - Page ID#: 2




(“ERISA”), 29 U.S.C. § 1001 et seq. Defendant respectfully shows the Court as

follows:

      1.     Plaintiff John Spencer instituted a civil action against Defendants in

the Circuit Court of Powell County, Kentucky, on March 26, 2020. A true and

correct copy of the Complaints and Summonses, which are the only documents

received by Defendants in the Circuit Court action, are attached hereto as Exhibits

A and B.

      2.     This Notice of Removal is filed, pursuant to Rule 6(a) of the Federal

Rules of Civil Procedure and 28 U.S.C. § 1446(b), within thirty (30) days after the

filing of the Complaint and, therefore, receipt by Defendants of the initial pleading

on which the aforesaid action is based.

      3.     This action could have been originally filed in this Court pursuant to

28 U.S.C. § 1331, in that Plaintiff’s claim invokes this Court’s federal-question

jurisdiction under ERISA.

      4.     The United States District Court for the Eastern District of Kentucky

is the federal judicial district embracing the Circuit Court of Powell County,

Kentucky, where this suit was originally filed. Venue is therefore proper under

28 U.S.C. §§ 97(a) and 1441(a).

                   FEDERAL QUESTION JURISDICTION

      5.     Under 28 U.S.C. § 1331, this Court has “original jurisdiction of all


                                          2
   Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 3 of 6 - Page ID#: 3




civil actions arising under the Constitution, laws, or treaties of the United States.”

Further, the ERISA jurisdiction provision provides for concurrent jurisdiction to

the state and federal courts over participant’s claims under 29 U.S.C.

§ 1332(a)(1)(B) and exclusive jurisdiction to the federal courts over all other

ERISA claims by participants. See 29 U.S.C. § 1332(e)(1). When filed in state

court, such actions may be removed to federal court. See 28 U.S.C. § 1441(a).

      6.     In his Complaint, Plaintiff alleges that he is covered under an ERISA-

governed disability-insurance plan offered by his employer, SSCI, and insured by

MetLife. (See Compl. at 2-3 (¶¶ 3, 6)). Based upon an alleged denial of his claim

for benefits, Plaintiff asserts a single count for violations of ERISA. (See Compl.

at 5 (¶¶ 16, 19-20), 6 (¶¶ 24-26)).            Plaintiff seeks “judgment against

Defendants . . . for benefits under the plan” and attorney’s fees and costs. (Compl.

at 7 (“Wherefore” paragraph)).

      7.     Because Plaintiff asserts a single federal cause of action under

ERISA, (see Compl. at 6-7 (¶¶ 22-29)), and even alleges the state court’s

jurisdiction under 29 U.S.C. § 1132(e) as concurrent with this Court, (see Compl.

at 3 (¶¶ 8)), this Court has original jurisdiction of this civil action pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1132(e) and (f). Accordingly, this cause of action,

which could have originally been filed in this Court, is subject to removal under 28

U.S.C. § 1441(a) as an action arising under federal law.


                                          3
   Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 4 of 6 - Page ID#: 4




                                  MISCELLANEOUS

       8.       A copy of this Notice of Removal is being filed with the Circuit Court

of Powell County, Kentucky, as provided by law, and written notice is being sent

to Plaintiff’s Counsel.

       9.       Along with this Notice of Removal, Defendant will tender to the Clerk

of this Court the funds necessary to secure removal.

       10.      This Notice of Removal is filed within thirty (30) days after receipt by

Defendants of the initial pleading on which the aforesaid action is based pursuant

to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1446(b).

       11.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       12.      The allegations of this Notice are true and correct and within the

jurisdiction of the United States District Court for the Eastern District of Kentucky.

       13.      If any question arises as to the propriety of this removal, Defendant

respectfully requests the opportunity to present a brief and argument in support of

its position.

       WHEREFORE, PREMISES CONSIDERED, Defendants Metropolitan

Life Insurance Company and Southern States Cooperative, Inc., by and through

their undersigned counsel, pray that the above action currently pending against it in

the Circuit Court of Powell County, Kentucky, be removed to this Court.

       Respectfully submitted this 23rd day of April 2020.


                                            4
Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 5 of 6 - Page ID#: 5




                                  /s/ William B. Wahlheim, Jr.
                                  William B. Wahlheim, Jr.
                                  MAYNARD, COOPER & GALE, P.C.
                                  2400 Regions/Harbert Plaza
                                  1901 Sixth Avenue North
                                  Birmingham, Alabama 35203
                                  (205) 254-1000
                                  wwahlheim@maynardcooper.com
                                  Attorney for Defendants
                                  [application for admission pro hac vice to be
                                  filed]




                                    5
   Case: 5:20-cv-00170-KKC Doc #: 1 Filed: 04/23/20 Page: 6 of 6 - Page ID#: 6




                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Removal has been
served upon the following counsel of record to this proceeding by placing a copy
of same in the United States Mail, properly addressed and first-class postage
prepaid this 23rd day of April 2020:

            L. Dustin Riddle
            Flynt Law Offices
            P.O. Box 760
            Salyersville, KY 41465
            (606) 349-6210
            lydia_themotivator@hotmail.com
            ldridd3@yahoo.com
            Attorney for Plaintiff


                                     /s/ William B. Wahlheim, Jr.
                                     OF COUNSEL




                                       6
